          Case 3:11-bk-34102-SHB Doc 93-2 Filed 08/30/16                    Entered 08/30/16 14:36:05            Desc
                               Copy of Order entered 8/17/16                Page 1 of 3




             SO ORDERED.
             SIGNED this 17th day of August, 2016

             THIS ORDER HAS BEEN ENTERED ON THE DOCKET.                        llNlTED STATES BA!ll'KRUPTCY JUDGE
             PLEASE SEE DOCKET FOR ENTRY DATE.




                               IN THE UNIT.t'D STATES BANKRUPTCY COURT FOR THE
                                        EASTERN DISTRICT OF TENNESSEE

                In re
                                                                              Case No. 3:ll-bk-34102-SHB
                REGJNA MICHELLE DRISK!LL
                fka JEANNIE PUGH

                                               D~btor

                                                             ORDER

                        For cause shown, after r•otice and a hearing held August 17, 2016, the Court directs the

               following:

                        I. An evidentiary heari11g on the Motion for Relief From the Automatic Stay of Section

               362 or in the Alternative Adequate Protection filed on July 1, 2016, as amended on July 12,

               2016, will be held on September 14, 2016, at I :30 p.m., in Bankruptcy Courtroom 1-C, First

               Floor, Howard H. Baker, Jr. United States Courthouse, Knoxville, Tennessee.

                        2. The parties will observe the following pretrial schedule:

                               A. The joint p,etrial statement including all stipulations of undisputed

                        facts and issues to be addressed at trial shall be filed at least ten days before the
                                                                                                           ... !'!"!IN~Tlf~.F'"'S~
                                                                                                   ~[•.~PIA~
                                                                                                     l!.    EXHIBIT
                                                                                                     I. l'ti
        Case 3:18-cv-00102-JRG-DCP Document 37-19 Filed 09/18/19 Page 1 of 3 PageID #: 158
10798                                               33208010808016
         Case 3:11-bk-34102-SHB Doc 93-2 Filed 08/30/16                  Entered 08/30/16 14:36:05         Oesc
                              Copy of C·rder entered 8/17/16             Page 2 of 3

                     evidentiary hearing. '!1,e joint pretrial statement shall also include a statement

                    concerning the use of the Court's electronic evidence presentation equipment,

                    including whether either or both parties intend to use the equipment.

                            B. If either or both of the parties desires to use the Court's electronic

                    evidence presentation (.quipment, in addition to so stating in the joint pretrial

                    statement, notice must be given directly to Judge Bauknight' s courtroom deputy

                    clerk, Heather Connatser (heather_connatser@tneb.uscourts.gov or 865-545-

                    4284) at least five working days before the evidentiary hearing. Because counsel

                    must have received trai;1ing on the use of the equipment before using it in any

                    trial or evidentiary hearil'lg, counsel shall contact Ms. Connatser at least fifteen

                    days prior to the evidentiary hearing to schedule initial or refresher training.

                           C.   Notwithstanding any objections, duplicate sets of exhibits with an

                    accompanying index sha!l be jointly pre-marked and pre-filed in paper form with

                    the clerk's office at leas: ten days prior to the evidentiary hearing. If the number

                    of exhibits totals ten or more, they shall be tabbed and in notebooks. All such

                    exhibits will be deemed admissible at trial by any party subject only to objections

                    grounded solely under Fe_Jeral Rule of Evidence 402 or 403 unless objections to

                   admissibility are filed at least seven days prior to the evidentiary hearing.

                           D. Only if both pi;rties agree to present evidence by electronic means, the

                   jointly pre-marked and pre-filed exhibits shall be submitted to the clerk's office

                   on a flash drive, CD-ROM, or DVD, together with one set of the exhibits in paper

                   form, at least ten days pr:oc to the evidentiary hearing. All such exhibits will be



                                                             2




       Case 3:18-cv-00102-JRG-DCP Document 37-19 Filed 09/18/19 Page 2 of 3 PageID #: 159
0798       33208010808016
          Case 3:11-bk-34102-SHB Doc U3-2 Filed 08/30/16                   Entered 08/30/16 14:36:05          Desc
                               Copy of Order entered 8/17/16               Page 3 of 3

                       deemed admissible at trial by any party subject only to objections grounded solely

                       under Federal Rule of Evidence 402 or 403 unless objections to admissibility are

                       filed at least seven days prior to the evidentiary hearing.

                               E.   Upon not;fication as set forth in subparagraphs A and B above,

                       applicaticrn ofE.D. Ten.n. LBR 5073-1 is suspended.

                               F. Briefs shall be filed at least ten days prior to the evidentiary hearing.

                       3. Failure to comply with the above pretrial schedule by filing the required documents

                or, alternatively, to notify the Court of any resolution of the matter or need for continuance

                before expiration of such deadlines will result in denial, without further notice or hearing, of the

                relief requested by the noncom pliant party or the movant if neither party has complied.

                -if-, 4.   Regions Bank dba Regions Mortgage shall provide Debtor with a complete payment

                history and escrow history witrin ten days from the date of this Order.

                                                                ###




                                                                 3




        Case 3:18-cv-00102-JRG-DCP Document 37-19 Filed 09/18/19 Page 3 of 3 PageID #: 160
H0798                                               33208010808025
